Citation Nr: 1526671	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-31 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from June 1965 to June 1968.  He died in December 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The matter has since been transferred to the RO in Columbia, South Carolina.

This matter was previously remanded by the Board for additional development in January 2014, June 2014, and September 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Resolving all doubts in the appellant's favor, the Veteran's cause of death, a self-inflicted gunshot wound to the chest, was the result of depression that was aggravated by service-connected prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.312 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability, which is a disability that was incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1310 (West 2014); see also § 3.303(a) (2014).

Service connection for the cause of the Veteran's death may be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Here, the certificate of death shows that the Veteran died in December 2009.  The only listed cause of death was a contact gunshot wound to the chest.  Treatment records generated at the time of the Veteran's death indicate that the gunshot wound was self-inflicted.  At the time of his death, service connection was in effect for prostate cancer and diabetes mellitus, type II.

The appellant contends that the Veteran committed suicide as a result of depression secondary to his service-connected disabilities.

Direct service connection may be granted only when a disability or cause of death was not the result of a veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2014).  In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  38 C.F.R. § 3.302(a)(1) (2014).  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  Id. at § 3.302(a)(2) (2014).  It is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  Id. at § 3.302(a)(3) (2014).  Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequence of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  38 C.F.R. § 3.302(b)(1) (2014).  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Id. at § 3.302(b)(2) (2014).  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  Id.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  Id. at § 3.302(b)(3) (2014).

In this case, there is no specific evidence addressing the Veteran's motive for suicide, and therefore it is the result of mental unsoundness pursuant to the above regulations.  Indeed, treatment records associated with the claims file show the Veteran was treated for depressive disorder, not otherwise specified, with some reported symptoms of passive suicidal ideation.  Therefore, the pertinent question is whether depressive disorder could be service-connected.

The evidence does not reflect, nor does the appellant claim, that depression was incurred during the Veteran's period of service.  Rather, she contends that his depression was secondary to his service-connected disabilities.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

VA obtained several opinions to fully address the appellant's contentions.  Most relevant, a July 2014 opinion and February 2015 opinion, written by the same examiner, collectively stated that depression began in 2000, prior to the Veteran's diagnosis of prostate cancer.  In 2005, the Veteran had acknowledged a history of depressive symptoms for several years, worsening approximately 2 to 3 years ago when he stopped working.  This note corroborates family's report that Veteran had been depressed since 2000, and that his depression worsened when he had to stop working.  The examiner stated that mental health notes make no mention of prostate cancer or diabetes in connection with depression.  While the Veteran did report dissatisfaction with his prostate cancer treatment and its side effects, there is no documented evidence relating this dissatisfaction to his depression.

Notwithstanding the above, the VA examiner did not discuss the Veteran's own statement, contained in his Social Security Administration (SSA) records, indicating that he "could not cope with the job pressures, heat, and emotional problems post diagnosis of prostate cancer."  The Board also did not address this statement in its January 2014 remand or subsequent actions.  

This statement establishes that the Veteran did, in fact, report that his prostate cancer diagnosis negatively affected his emotional state.  The Board notes that the VA examiner's opinion that there was no connection between the Veteran's service-connected disabilities and his depression was based almost completely on the lack of any documented complaints by the Veteran about his prostate cancer during the course of his mental health treatment.  It is reasonable to conclude that depression was aggravated by prostate cancer when this documented complaint is viewed alongside the VA examiner's opinion in this case.

As depression was aggravated by a service-connected disability, it, too, is service-connected.  As the Veteran's suicide was the result of mental unsoundness arising out his depression, service connection for the cause of his death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


